The complaint was properly dismissed as barred by the doctrine of res judicata. Plaintiff s action arose out of the same set of circumstances as his prior 2006 action, which was dismissed (see 59 AD3d 1 [2008], lv denied 12 NY3d 715 [2009]), and “once a claim is brought to a final conclusion, all other claims arising out of the same transaction or series of transactions are barred, even if based upon different theories or if seeking a different remedy” (O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]).
We have considered plaintiffs remaining arguments, including that he did not have a full and fair opportunity to litigate his claims, and find them unavailing. Concur — Mazzarelli, J.E, Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.